Title: To John Adams from Thomas Mifflin, 9 November 1797
From: Mifflin, Thomas
To: Adams, John



Sir,
Philadelphia 9. November 1797.

I have the honor to inform your Excellency, that I have concluded a contract with Messrs. Thomas and John Ketland, for supplying the State of Pennsylvania with ten thousand stands of arms; and to request that you will favor me with a letter to the American Minister at the Court of London, for the purpose of engaging his influence to obtain the necessary permit for exporting the arms from Great Britain. The Agent of the Contractors in England is Mr. James Ketland of the City of London.
I am with perfect consideration & respect / Sir, / Your Excellency’s, / Most: Obed: Humb: Servant

Tho: Mifflin.—